



EXHIBIT 10.2




EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Kratos
Defense & Security Solutions, Inc., a Delaware corporation (“Company”) and Phil
Carrai, an individual (“Executive”), effective as of January 1, 2020 (“Effective
Date”). Certain terms used in this Agreement denoted by initial capital letters
are defined in Section 17, to the extent not defined elsewhere in the Agreement.


RECITALS
A.    The Company wishes to continue to employ Executive upon the terms and
conditions contained in this Agreement, and Executive wishes to enter into the
Agreement and agrees to perform his obligations hereunder in consideration of
his employment and salary, benefits and other terms described herein.


NOW, THEREFORE, in the consideration of the mutual covenants and agreements set
forth herein, the Company and Executive, intending to be legally bound, hereby
agree as follows:    


AGREEMENT
1. Employment. The Company shall employ Executive as President of the Company’s
Space, Training & Cyber (“STC”) Division (the “Position”), and Executive accepts
such employment and agrees to perform services for the Company, for the period
and upon the terms and conditions set forth in this Agreement.


2. Term. The term of Executive’s employment hereunder shall be for a period
commencing on the Effective Date and ending on December 31, 2022 (the “Term”),
subject to earlier termination as hereinafter specified.


3. Position and Duties. During the term of this Agreement, Executive shall
perform all duties and functions customarily performed by the Position of a
business of the size and nature similar to that of the Company, and such other
related employment duties as the President and CEO of the Company or his
designee (the “President”) shall reasonably assign to him from time to time.
Executive shall perform his duties principally at the executive offices of STC,
with such travel to such other locations from time to time as the President may
reasonably require. Except as may otherwise be approved in advance by the
President, and except during vacation periods and reasonable periods of absence
due to sickness, personal injury or other disability, Executive shall devote his
full working time to the services required of him hereunder. Executive shall use
his reasonable best efforts, judgment and energy to improve and advance the
business and interest of the Company and its subsidiaries and Affiliates, if
applicable, in a manner consistent with the duties of the Position and with the
Company’s Code of Legal and Ethical Conduct. Executive hereby confirms that he
is under no contractual commitments inconsistent with his obligations set forth
in this Agreement, and that during his employment, he will not render or perform
services, or enter into any contract to do so, for any other corporation, firm,
entity or person which are inconsistent with the provisions of this Agreement.


4. Compensation.
4.1 Base Salary. As compensation for all services to be rendered by Executive
under this Agreement, the Company shall pay to Executive a base annual salary of
Four Hundred Fifty Thousand Dollars ($450,000.00) (the “Base Salary”), which
shall be paid on a regular basis in accordance with the Company’s customary
payroll procedures and policies. Executive will be eligible for annual increases
to the Base Salary in accordance with the Company’s then current compensation
policies.


4.2 Incentive Compensation. As incentive compensation for services rendered
hereunder, Executive may, at the sole and absolute discretion of the Company, be
entitled to receive additional annual compensation of up to sixty percent (60%)
of the Base Salary (“Incentive Compensation”).


4.3 Equity Incentives. Executive will be eligible for equity incentive grants at
the discretion of Kratos’ President and the Compensation Committee of the Board
of Directors.




1



--------------------------------------------------------------------------------





4.4 Participation in Benefit Plans. Executive and eligible family members shall
be eligible to participate in, subject to his affirmative election to enroll in
such plans requiring enrollment and to the extent eligible thereunder, any and
all plans of the Company providing general benefits for the Company’s employees,
including, but not limited to, any group life insurance, hospitalization,
disability, paid time off, medical, dental, pension, profit sharing, savings and
stock bonus plans. Executive’s participation in any such plan or program shall
be subject to the provisions, rules, and regulations applicable thereto. Nothing
in this Agreement shall impose on the Company any affirmative obligation to
establish any benefit plan. The Company reserves the right to prospectively
terminate or change benefit plans and programs it offers to its employees at any
time.


4.5 Expenses. In accordance with the Company’s policies established from time to
time, the Company will pay or reimburse Executive for all reasonable and
necessary out-of-pocket expenses incurred by him in the performance of the
Position, subject to the presentment of appropriate receipts or expense reports
in connection with the Company’s policies and procedures. The following
provisions shall be in effect for any reimbursements (and in-kind benefits) to
which Executive otherwise becomes entitled under this Agreement, in order to
assure that such reimbursements (and benefits) do not create a deferred
compensation arrangement subject to Section 409A of the Internal Revenue Code of
1986, as amended (“Code”):


(a)    The amount of reimbursements (or in-kind benefits) to which Executive may
become entitled in any one calendar year shall not affect the amount of expenses
eligible for reimbursement (or in-kind benefits) hereunder in any other calendar
year.
(b)    Each reimbursement to which Executive becomes entitled shall be made by
the Company as soon as administratively practicable following Executive’s
submission of the supporting documentation, but in no event later than the close
of business of the calendar year following the calendar year in which the
reimbursable expense is incurred.
(c)    Executive’s right to reimbursement (or in-kind benefits) cannot be
liquidated or exchanged for any other benefit or payment.


4.6 Taxes and Other Withholding. The Company may withhold from any benefits or
amounts payable (including any Severance Payment or Change in Control Severance
Payment, as defined below) under this Agreement all federal, state, city or
other taxes and other amounts as shall be required pursuant to any law or
governmental regulation or ruling or as elected by Executive.


5. Annual Leave. Executive shall earn paid time off and shall maintain paid time
off balances in accordance with the Company’s standard policies.


6. Compensation upon Termination. Executive shall be entitled to the following
payments, if any, upon the termination of his employment by the Company. The
compensation described in this Section 6 shall be in lieu of any separation or
severance compensation offered to Executive under any general policies of the
Company.


6.1 Cause. In the event Executive is terminated by the Company for Cause
pursuant to Section 11.1, Executive shall not be entitled to any compensation
other than Base Salary accrued through the date of termination, plus accrued but
unused paid time off.


6.2 Resignation. In the event Executive resigns from the Company voluntarily
pursuant to Section 11.2, Executive shall be entitled to receive Executive’s
Base Salary accrued through the effective date of termination, plus accrued but
unused paid time off. Should Executive resign his employment upon thirty (30)
days’ advance written notice, Company reserves the right to immediately relieve
Executive of all job duties and provide Executive with payment of thirty (30)
days Base Salary in lieu of any portion of the notice period.


6.3 Without Cause. In the event Executive is terminated by the Company Without
Cause pursuant to Section 11.3, the Company shall pay to Executive (i) any Base
Salary accrued through the date of termination, (ii) any accrued but unused paid
time off; (iii) continued payment of the Base Salary for a period of twelve (12)
months (the “Severance Period”); and (iv) any Incentive Compensation which is
earned as of the date of termination pursuant to the terms of any then existing
Incentive Compensation Agreement. The payment provided by Subsection (iii) of
this Section 6.3


2



--------------------------------------------------------------------------------





shall be referred to as a “Severance Payment.” Except as otherwise provided
herein, the Severance Payment shall be paid to Executive on a regular basis in
accordance with the Company’s regular payroll procedures and policies.


6.4 Disability. If Executive becomes physically, mentally disabled during the
term of this Agreement and such disability continues for a period of three
hundred and sixty five (365) days, the Company may, to the extent permitted by
applicable law after the expiration of such period, terminate this Agreement by
giving written notice to Executive. For purpose of this Agreement, the term
“disabled” shall be defined as Executive’s inability through physical, or mental
illness, to perform all of the duties which Executive is required to perform
under this Agreement with or without reasonable accommodation as such terms are
defined under the Americans with Disabilities Act. In the event that the
Executive is terminated pursuant to this section, the Company shall pay to
Executive (i) Executive’s Base Salary through the date that he is terminated;
and (ii) any accrued but unused paid time off.


6.5 Upon Change of Control. In the event Executive’s employment is terminated by
the Company without Cause upon a Change of Control of the Company as defined in
the Company’s Restricted Stock Agreement, the Company shall pay to Executive:
(i) any Base Salary accrued through the date of termination, (ii) any accrued
but unused vacation time; and (iii) continued payment of the Base Salary for a
period of twelve (12) months (the “Change of Control Severance Period”).
Subsection (iii), above, of this Section 6.5 shall be referred to as a “Change
in Control Severance Payment.”


6.6 Release. The receipt of the Severance Payment, Change in Control Severance
Payment or other benefits pursuant to this Section 6 will be subject to
Executive signing and not revoking a customary and standard employee release of
claims agreement in a form prescribed by the Company, and such release becoming
effective and irrevocable within forty-five (45) days of Executive’s
termination. No severance or other benefits will be paid or provided until the
release of claims agreement becomes effective, and any severance amounts or
benefits otherwise payable between the date of Executive’s termination and the
date such release becomes effective shall be paid on the effective date of such
release, subject to the delay in the following paragraph. If the termination
occurs after November 15, no payments shall be made until the first payroll date
of the following calendar year, after the release has become effective, subject
to the delay in the following paragraph.


6.7    Delay of Payment; Other 409A Matters. Notwithstanding any other provision
of this Agreement whatsoever, the Company, in its sole discretion, shall have
the right to construe this Agreement in a manner that complies with Section 409A
of the Code (relating to deferred compensation arrangements) and any related
administrative guidance issued by the Internal Revenue Service. Notwithstanding
any inconsistent provision of this Agreement, if Executive is a “specified
employee” within the meaning of Section 409A of the Code at the time of
Executive’s termination, then only that portion of the Severance Payment or
Change in Control Severance Payment, together with any other severance payments
or benefits that, in each case, are non-qualified deferred compensation under
Code Section 409A, which (a) do not exceed the Section 409A Limit (as defined
below), and (b) which qualify as separation pay under Treasury Regulation
Section 1. 409A-1(b)(9)(iii), may be paid within the first six (6) months
following Executive’s termination. Otherwise, the portion of the Severance
Payment or Change in Control Severance Payment, together with any other
severance payments or benefits that, in each case, are non-qualified deferred
compensation under Section 409A, that would otherwise be payable within the six
(6) month period following Executive’s termination will instead be paid in a
lump sum on the date six (6) months and one (1) day following the date of
Executive’s termination (or the next business day if such date is not a business
day), provided Executive has complied with the requirements for such payment.
For purposes of this Agreement, “Section 409A Limit” means the lesser of two (2)
times: (i)Executive’s “annualized compensation” as determined under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1), or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year of the termination, or such successor limit as may
apply. Each payment specified hereunder is designated a separate payment for
purposes of Section 409A. The Company shall have no liability to Executive for
any adverse tax or other consequences related to the payments provided hereunder
and to the extent any payment or benefit would result in adverse or other tax
consequences under Section 409A, Executive shall have no legally enforceable
right to such payment or benefit. For purposes of this Agreement, termination of
employment and similar phrases mean a “separation from service” within the
meaning of Section 409A.
      


3



--------------------------------------------------------------------------------





7. Proprietary Matter; Ownership.
7.1 Except as permitted or directed by the Company or as required by law,
Executive shall not during the term of his employment or at any time thereafter
knowingly divulge, furnish, disclose or make accessible (other than in the
ordinary course of the business of the Company) to anyone for use in any way any
confidential, secret, or proprietary knowledge or information of the Company or
its Affiliates that is not in the public domain (“Proprietary Matter”) which
Executive has acquired or become acquainted with or will acquire or become
acquainted with during his employment with the Company and its Affiliates,
whether developed by himself or by others, including, but not limited to, any
trade secrets, confidential or secret designs, processes, formulae, software or
computer programs, plans, devices, or material (whether or not patented or
patentable, copyrighted or copyrightable) directly or indirectly useful in any
aspect of the business of the Company and its Affiliates, any confidential
customer, distributor or supplier lists of the Company or its Affiliates, any
confidential or secret development or research work of the Company or its
Affiliates, or other confidential, secret or non-public aspects of the business
of the Company or its Affiliates. Executive acknowledges that the Proprietary
Matter constitutes a unique and valuable asset of the Company or its Affiliates,
acquired at great time and expense by the Company or such Affiliates, and that
any disclosure or other use of the Proprietary Matter other than for the sole
benefit of the Company or such Affiliates would be wrongful and could cause
irreparable harm to the Company or such Affiliates. The foregoing obligations of
confidentiality, however, shall not apply to any knowledge or information which
is now published or which subsequently becomes generally publicly known, other
than as a direct or indirect result of the breach of this Agreement by Executive
or the breach of any obligation of confidentiality by any other person.


7.2 Executive agrees that he will fully inform and disclose to the Company from
time to time all inventions, designs, improvements, enhancements, developments
and discoveries which he now has, or may hereafter have, during the Term which
pertain or relate to the business of the Company or its Affiliates or to any
experimental work carried on by the Company or its Affiliates. All such
inventions, designs, improvements, enhancements, developments and discoveries
shall be the exclusive property of the Company or its Affiliates. Executive
hereby assigns the rights to all such inventions, designs, improvements,
enhancements, developments and discoveries to the Company or its Affiliates.
Executive shall reasonably assist the Company or its Affiliates in obtaining
patents on all such inventions, designs, improvements, enhancements,
developments and discoveries deemed patentable by the Company or its Affiliates
and shall execute all documents (including assignments and related affidavits)
and do all things reasonably necessary to obtain such patents. This provision
shall not apply to any inventions for which no equipment, supplies, facilities
or trade secret information of the Company or its Affiliates was used and which
was developed on Executive’s own time without using any of the Company’s or its
Affiliates’ equipment, supplies, facilities or trade secret information, except
for those inventions which either: (a) related at the time of conception or
reduction to practice of the invention to the Company’s or its Affiliates’
respective businesses, or actual or demonstrably anticipated research or
development of the Company or its Affiliates, or (b) resulted from any work
performed by Executive for the Company or its Affiliates.


7.3 Executive acknowledges and understands that, pursuant to the Defend Trade
Secrets Act, an individual shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
(A) is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. Further, if an employee files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, the
employee may disclose the trade secret to the employee’s attorney and use the
trade secret information in the court proceeding, if the employee (A) files any
document containing the trade secret under seal; and (B) does not disclose the
trade secret, except pursuant to court order. In the event that disclosure of
Company trade secrets was not done in good faith pursuant to the above, the
employee may be subject to substantial damages, including punitive damages and
attorneys’ fees.


8. Ventures. If, during the term of this Agreement, Executive is engaged in or
associated with the planning or implementing of any project, program or venture
directly related to the business of the Company or its Affiliates and a third
party or parties, all rights in the project, program or venture shall belong to
the Company and shall constitute a corporate opportunity belonging exclusively
to the Company. Except as expressly approved in writing by the Company,
Executive shall not be entitled to any interest in such project, program or
venture or to any commission,


4



--------------------------------------------------------------------------------





finder’s fee or other compensation in connection therewith, other than the
compensation to be paid to Executive as provided in this Agreement.


9. Noninterference With Business.


9.1 During his employment and for the Restricted Period (as defined in Section
17.5), Executive agrees not to, whether on his own behalf or as a partner,
officer, director, employee, agent or consultant of any other person or entity,
directly or indirectly, engage or attempt to engage in any business that is
similar to the type of business conducted by the STC Division for the purpose of
improperly diverting or taking away business from the STC Division or the
Company in any geographic area in which the STC Division was engaged in business
as of the date of termination of Executive’s employment with the Company (except
by ownership of five percent (5%) or less of the outstanding stock of any
publicly held corporation).


9.2 During his employment and for the Restricted Period, Executive agrees not to
(a) directly or indirectly contact any of the STC Division’s then current
customers or prospective customers with whom the STC Division is then engaged in
discussions or proposal negotiations for the purpose of improperly diverting or
taking away business from the STC Division or the Company; or (b) otherwise
interfere with, impair, disrupt or damage the STC Division or the Company’s
relationship with any of its then current or prospective customers with whom the
STC Division was engaged in discussions or proposal negotiations during
Executive’s employment with the Company.


9.3 During his employment and for two (2) years following the termination of his
employment for any reason, Executive agrees not to knowingly directly or
indirectly solicit, induce or encourage any employee of the Company to terminate
or breach an employment relationship with the Company.


9.4 Executive and the Company agree that the restrictions in this Section 9 are
reasonably necessary to protect the Company’s legitimate business interests,
including, without limitation, the preservation of its valuable trade secret and
confidential information and the preservation of its goodwill and customer
relationships. Executive and the Company further agree that the geographic scope
stated herein is reasonable because the STC Division operates throughout the
United States and in various places throughout the world.


10. Non-Disparagement. Executive expressly agrees that during his employment by
the Company and for two (2) years following the termination of such employment
for any reason, he will make no statement and take no actions of any kind,
verbal or written, that directly or indirectly disparages the Company or the
Related Parties, injures their general reputation or interferes with the
Company’s or its Affiliates’ operations, except as required by applicable law.
Nothing in this Section 10 shall restrict Executive from cooperating or
communicating with any government or listing entity.


11. Termination Prior to Expiration of the Term.


11.1 Termination for Cause. The Company may terminate Executive’s employment at
any time for “Cause” (each as defined in Section 17) immediately upon written
notice to Executive. Such written notice shall set forth with reasonable
specificity the Company’s basis for such termination.


11.2 Resignation. Executive’s employment shall be terminated on the earlier of
the date that is thirty (30) days following the submission of Executive’s
written resignation to the Company or the date such resignation is accepted by
the Company.


11.3 Termination Without Cause. The Company may terminate Executive’s employment
Without Cause upon written notice to Executive. Termination “Without Cause”
shall mean termination of employment by the Company on any basis other than
termination of Executive’s employment hereunder pursuant to 11.1 or 11.2.


12. Surrender of Records and Property. Upon termination of his employment for
any reason, Executive shall deliver promptly to the Company all records,
manuals, books, blank forms, documents, letters, licenses, briefings, memoranda,


5



--------------------------------------------------------------------------------





notes, notebooks, reports, data, tables, and calculations or copies thereof,
which are the property of the Company and which relate in any way to the
business, customers, products, practices or techniques of the Company, and all
other property of the Company and Proprietary Matter, including, but not limited
to, all documents which in whole or in part, contain any trade secrets or
confidential information of the Company, which in any of these cases are in his
possession or under his control. If Executive purchases any record book, ledger,
or similar item to be used for keeping records of or information regarding the
business of the Company or its customers, Executive shall immediately notify the
Company and provide documentation of such purchase, which shall then immediately
reimburse Executive for the expense of such purchase.


13. Assignment. This Agreement shall not be assignable, in whole or in part, by
Executive. The Company may, upon notice to Executive, assign its rights and
obligations under this Agreement to an Affiliate of the Company or any purchaser
of substantially all of the Company’s assets.


Upon such assignment by the Company, this Agreement shall be enforceable by the
Executive and the assignee respectively. After any such assignment by the
Company, Executive and the Company shall be discharged from all further
liability hereunder to each other.


14. Injunctive Relief. Executive agrees that it would be difficult to compensate
the Company fully for damages for any violation of the provisions of this
Agreement, including, without limitation, the provisions of Sections 7, 9, 10
and 12. Accordingly, Executive specifically agrees that the Company shall be
entitled to temporary and permanent injunctive relief to enforce the provisions
of this Agreement. This provision with respect to injunctive relief shall not,
however, diminish the right of the Company to claim and recover damages in
addition to injunctive relief.


15. Arbitration.


15.1 Claims Covered. The parties shall resolve by arbitration all statutory,
contractual and/or common law claims or controversies (“Claims”) that the
Company may have against Executive, or that Executive may have against the
Company or any of its officers, directors, employees or agents in their capacity
as such or otherwise. Claims subject to arbitration include claims for breach of
any contract (express or implied).


15.2 Claims Not Covered. The arbitration of Claims shall not apply to (i) claims
by Executive for workers’ compensation or unemployment insurance; (ii) claims
which even in the absence of these arbitration provisions could not have been
litigated in court or before any administrative proceeding under applicable
federal, state or local law; (iii) claims by the Company for injunctive and/or
other equitable relief; (iv) claims for which arbitration is prohibited under
applicable rules in the Federal Acquisition Regulation or the Defense Federal
Acquisition Regulation Supplement and (v) claims for employee benefits under any
employee benefit plan subject to ERISA.


15.3 Procedures. Claims shall be settled by arbitration by a single, neutral
arbitrator in accordance with the employment arbitration rules then in effect of
Judicial Arbitration and Mediation Services (JAMS) which can be found at
www.jamsadr.com/rules-employment-arbitration. The arbitrator shall determine all
questions of fact and law relating to any Claim, including but not limited to,
whether or not any such Claim is subject to the arbitration provisions contained
herein. The parties shall be permitted to engage in such pre-hearing discovery
as the arbitrator shall permit. The arbitrator shall issue a written arbitration
decision which shall include essential findings and conclusions on which any
award is based. The decision shall remain confidential between the parties and
shall not be published by the arbitrator or JAMS. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction. Each
party shall pay the fees of its own attorneys, the expenses of its witnesses and
all other expenses connected with presenting its case, except insofar as such
fees or expenses are otherwise recoverable pursuant to a statutory claim or
cause of action. The Company shall bear the other costs of the arbitration,
including the cost of any record or transcript of the arbitration,
administrative fees, the fee of the arbitrator, and all other fees and costs.


15.4 Remedies; Waiver of Jury Trial. Executive understands that Executive is
waiving the right to seek certain remedies in court, including the right to a
jury trial. The arbitrator shall be empowered to award any relief which might
have been available in a court of law or equity.


6



--------------------------------------------------------------------------------







15.5 Required Notice and Statute of Limitations. Arbitration shall be initiated
by serving or mailing a written notice to the other party within the applicable
statutory limitations period. Any notice to be sent to the Company shall be
delivered to the Company President with a mandatory copy to Kratos’ General
Counsel, 10680 Treena Street, 6th Floor, San Diego, CA 92131, facsimile
858-812-7303. The notice shall identify and describe the nature of all claims
asserted and the facts upon which such claims are based.


16. Miscellaneous.


16.1 Governing Law and Venue. This Agreement is made under and shall be governed
by and construed in accordance with the laws of the State of Delaware, without
regard to its conflicts of law provisions, and all proceedings shall be brought
in the courts or arbitral forums located in located in Northern Virginia
(Washington, D.C. metropolitan area), San Diego, California, or some other
location as agreed by the parties.


16.2 Prior Agreements. This Agreement, coupled with Executive’s Proprietary
Information Agreement, contains the entire agreement of the parties relating to
the subject matter hereof and supersedes all prior agreements and understandings
with respect to such subject matter. The parties have made no agreements,
representations or warranties relating to the subject matter of this Agreement
which are not set forth herein.


16.3 Successors. The terms of this Agreement and all rights of Executive
hereunder shall inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees on the one hand, and by any successor or
assignee of the Company on the other hand.


16.4 Amendments. No amendment or modification of this Agreement shall be deemed
effective unless made in writing signed by the parties.


16.5 No Waiver. No term or condition of this Agreement shall be deemed to have
been waived nor shall there be any estoppel to enforce any provisions of this
Agreement, except by a statement in writing signed by the party against whom
enforcement of the waiver or estoppel is sought. Any written waiver shall not be
deemed a continuing waiver unless specifically stated, shall operate only as to
the specific term or condition waived and shall not constitute a waiver of such
term or condition waived and shall not constitute a waiver of such term or
condition for the future or as to any act other than that specifically waived.


16.6 Severability and Reformation. To the extent any provision of this Agreement
shall be considered by a court or arbitrator to be invalid or unenforceable, the
provision shall be considered deleted here from and the remainder of such
provision and of this Agreement shall be unaffected and shall continue in full
force and effect. Each of the parties recognizes that the restrictions contained
in this Agreement are properly required for the adequate protection of the
Company’s business and that in the event any covenant or other provision
contained herein shall be deemed to be illegal, unenforceable or unreasonable by
a court or other tribunal of competent jurisdiction, each of the parties agrees
and submits to the reduction of said restrictions to such duration and/or scope
as said court or tribunal shall deem reasonable.


16.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all which together shall be
deemed to be one and the same instrument.


16.8 Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given or received: (a) upon personal delivery to
the party to be notified, (b) when sent by confirmed facsimile if sent during
normal business hours of the recipient upon confirmed receipt, if not, then on
the next business day, (c) five (5) business days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or
(d) one (1) business day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt. All
communications shall be sent to the Company and Executive at their respective


7



--------------------------------------------------------------------------------





addresses as set forth on the signature page hereof or at such other address as
the Company or Executive may designate by ten (10) days advance written notice
to the other party.


17. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:
17.1 Affiliate. “Affiliate” with respect to any person or entity, means a person
or entity that directly or indirectly through one or more intermediaries
controls, is controlled by, or is under common control with, such person or
entity.


17.2 Cause. Termination for “Cause” means termination due to any of the
following reasons: (i) Executive’s Misconduct; (ii) Executive’s willful
violation of posted policy or rules of the Company; (iii) Executive’s willful
refusal to follow the lawful directions given by Executive’s direct supervisor
or the President of the Company from time to time or breach of any material
covenant or obligation under this Agreement or other agreement with the Company;
or (iv) Executive’s breach of the duty of loyalty to the Company that causes or
is reasonably likely to cause injury to the Company.


17.3 Misconduct. “Misconduct” means:
17.3.1 Indictment or conviction of a felony or for an act of fraud, embezzlement
or other act of gross misconduct against the Company in the performance of
duties hereunder.


17.3.2 Misuse, misappropriation or disclosure of any of the Proprietary Matter,
directly or indirectly, or use of it in any way, except as required or permitted
in the course of Executive’s employment.


17.3.3 Knowing misappropriation, concealment, or conversion of any money or
property of the Company that causes or could cause injury to the Company.


17.3.4 Reckless conduct which endangers or is reasonably likely to endanger the
safety of persons or property during the course of employment or while on
Company premises.


17.3.5 A material violation of the Company’s Code of Legal and Ethical Conduct.


17.4 Related Parties. “Related Parties” means each of the Company’s present and
former directors, officers, employees, trustees, agents, attorneys, insurers,
shareholders, representatives, predecessors, successors and assigns, and if any,
its parent corporations, subsidiaries, divisions, related and affiliated
companies and entities.


17.5 Restricted Period. The “Restricted Period” means a period of (a) two (2)
years after the termination of Executive’s employment for Cause or (b) one (1)
year after the termination of Executive’s employment for any other reason.


(Signatures on following page)




8



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the Effective Date.
    
THE COMPANY:                    EXECUTIVE:
Kratos Defense & Security Solutions, Inc.




By: /s/ Eric DeMarco                    /s/ Phil Carrai
Name: Eric DeMarco                    Phil Carrai    
Title: President and CEO                Title: President, STC


Date: 12/11/2019     
        
Address for Notice:                    Address for Notice:


10680 Treena Street, 6th Floor                1259 Cobble Pond Way
San Diego, CA 92131                    Vienna, VA 22182
Attn:    Law Department    










9

